ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-433, recommending that as a matter of final discipline pursuant to Rule l:20-13(c), JOHN MICHAEL IOAN-NOU of MANHASSET, NEW YORK, who was admitted to the bar of this State in 1983, and who has been temporarily suspended from the practice of law since April 8, 2014, be disbarred based on his conviction in the Supreme Court of New York of one count of first-degree scheme to defraud in violation of New York Penal Law § 190.6591)(b), one count of identity theft, in violation of New York Penal Law § 190.80, two counts of third-degree insurance fraud, in violation of New York Penal Law § 172.20, one count of first-degree offering a false instrument for filing, in violation of New York Penal Law § 175.35, two counts of second-degree grand larceny, in violation of New York Penal Law § 155.40(1), and four counts of third-degree grand larceny, in violation of New York *18Penal Law § 155.35(1); conduct that in New Jersey violates RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation);
And JOHN MICHAEL IOANNOU having failed to appear on the order directing him to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that JOHN MICHAEL IOANNOU be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that JOHN MICHAEL IOANNOU be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that JOHN MICHAEL IOANNOU comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.